


EXECUTION COPY
AMENDMENT NO. 4 TO CREDIT AGREEMENT
AND AMENDMENT NO. 2 TO RECEIVABLES SALE AGREEMENT


THIS OMNIBUS AMENDMENT (“Amendment”) is entered into as of November 12, 2013 by
and among:
(a)
YRCW Receivables LLC (the “Borrower” or “YRCW”),

(b)
YRC Worldwide Inc. (the “Servicer”),

(c)
the financial institutions listed on the signature pages hereof,

(d)
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”)
and

(e)
YRC Inc., USF Reddaway Inc. and USF Holland Inc. (each an “Originator” and
collectively, the “Originators”),

with respect to (i) that certain Credit Agreement dated as of July 22, 2011 by
and among the Borrower, the Servicer, the lenders party thereto and the
Administrative Agent (as amended, amended and restated, restated, supplemented
or otherwise modified prior to the date hereof, the “Credit Agreement”) and (ii)
that certain Receivables Sale Agreement dated as of July 22, 2011 among the
Originators, the Servicer and YRCW, as buyer (as amended, amended and restated,
restated, supplemented or otherwise modified prior to the date hereof, the “Sale
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings given to them in the Credit Agreement or, if
not defined therein, in the Sale Agreement.
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Amendments to Credit Agreement. Upon the occurrence of the Amendment Effective
Date (as defined in Section 3 below), the Credit Agreement is hereby amended as
follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended to insert the
following new definitions therein in the appropriate alphabetical order and,
where applicable, replace the corresponding previously existing definitions, in
each case as follows:
"Anti-Corruption Laws" means, with respect to any Person, all laws, rules, and
regulations of any jurisdiction applicable to such Person or its subsidiaries
from time to time concerning or relating to bribery or corruption.
“Applicable Rate” means, for any day, (a) with respect to Term A Loans, (i)
7.50% per annum in the case of any Eurodollar Loan and 6.50% per annum in the
case of any ABR Loan, (b) with respect to Term B Loans, (i) 10.25% per annum in
the case of any Eurodollar Loan and 9.25% per annum in the case of any ABR Loan
or (c) with respect to the commitment fees payable hereunder, 7.50% per annum.

K&E 28162413.15

--------------------------------------------------------------------------------




"FATCA" means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.
"Sanctions" means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty's Treasury of the
United Kingdom.
"Sanctioned Country" means, at any time, a country or territory which is the
subject or target of any Sanctions.
"Sanctioned Person" means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any EU member state, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.
(b)     The first paragraph of the definition of “Consolidated EBITDA” appearing
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Consolidated EBITDA” shall mean Consolidated Net Income plus, to the extent
deducted from revenues in determining Consolidated Net Income, without
duplication, (a) Consolidated Interest Expense, (b) expense for taxes paid or
accrued, (c) depreciation (including that applied to the Company’s equity method
investments), (d) amortization (including that applied to the Company’s equity
method investments), (e) extraordinary, non-cash charges, expenses or losses
incurred other than in the ordinary course of business, (f) non-recurring
(including non-recurring and unusual) non-cash charges, expenses or losses
(including non-cash impairment charges) incurred other than in the ordinary
course of business, (g) non-cash expenses related to stock based compensation or
stock appreciation rights, (h) the actual aggregate amount of transaction and
restructuring professional fees paid by the Company and its subsidiaries in and
during such four fiscal quarters, (i) to the extent applicable charges, expenses
and losses incurred in respect of the transaction consummated pursuant to the
Project Delta Purchase Agreement (as defined in the YRCW Amended Term Loan as in
effect on the Effective Date), (j) deferred financing, legal and accounting
costs with respect to the Company’s indebtedness that are charged to
non-interest expense on the Company’s income statement in accordance with GAAP,
(k) fees, costs and expenses required to be paid in connection with that certain
Amendment No. 4 to this Agreement dated as of November 12, 2013 and
contemporaneous amendment to the definitive documentation evidencing the YRCW
Amended Term Loan, including without limitation any fees, costs and expenses
required to be paid as result thereof under the terms of the Contribution
Deferral Agreement, and (l) one time cash restructuring charges incurred on or
after November 12, 2013 in an aggregate amount not to exceed $40,000,000, minus,
to the extent included in Consolidated Net Income, (m) interest income, (n)
income tax credits and refunds (to the extent not netted from tax expense), (o)
any cash payments made during such period in respect of items described in
clauses (e), (f) or (g) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were incurred, (p)



2

--------------------------------------------------------------------------------




any income or gains resulting from the early retirement, redemption, defeasance,
repayment or similar actions in respect of Indebtedness, and (q) extraordinary,
unusual or non-recurring income or gains realized other than in the ordinary
course of business, all calculated for the Company and its subsidiaries in
accordance with GAAP on a consolidated basis.
(c)    The definition of "Excluded Taxes" appearing in Section 1.01 of the
Credit Agreement is hereby amended to restate clause (d) thereof in its entirety
as follows:
(d)    any U.S. Federal withholding Taxes imposed under FATCA.


(d)    Section 2.12(a) of the Credit Agreement is hereby amended to insert a
reference to “liquidity,” immediately before the reference to “special deposit”
appearing in clause (i) thereof.
(e)    Section 2.12(b) of the Credit Agreement is hereby amended to (i) insert
the words “or liquidity” immediately after the first reference to “capital”
appearing therein and (ii) insert the words “and liquidity” immediately after
the reference to “capital adequacy” appearing therein.


(f)     Section 3.01 of the Credit Agreement is hereby amended to insert a new
clause (x) immediately following clause (w) thereof as follows:
(x)    Anti-Corruption Laws and Sanctions. The Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and the Borrower, its Subsidiaries and to the knowledge of
the Borrower its directors, officers, employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) the Borrower, any Subsidiary or to the knowledge of the Borrower or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of the Borrower, any agent of the Borrower or any Subsidiary
that will act in any capacity in connection with or benefit from the credit
facility established hereby, is a Sanctioned Person. No Borrowing or use of
proceeds will violate Anti-Corruption Laws or applicable Sanctions in any
material respect.
(g)    Section 5.04 of the Credit Agreement is hereby amended to insert a new
sentence at the end thereof as follows: The Borrower will maintain in effect and
enforce policies and procedures designed to ensure compliance in all material
respects by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.
(h)     The Credit Agreement is hereby amended to insert a new Section 6.13
immediately following Section 6.12 of the Credit Agreement as follows:
Section 6.13. Anti-Corruption Laws and Sanctions. The Borrower will not request
any Borrowing, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
in any material respect of any Sanctions applicable to any party hereto.    



3

--------------------------------------------------------------------------------




(i)    Section 7(r) of the Credit Agreement is hereby restated in its entirety
to read as follows:


(r)    Consolidated EBITDA of the Company and its subsidiaries for any four
consecutive fiscal quarter period ending on the date set forth below is less
than the amount set forth opposite such period:


Four Consecutive Fiscal Quarter Period Ending
Minimum Consolidated EBITDA


December 31, 2013
$245,000,000
March 31, 2014
$220,000,000
June 30, 2014
$225,000,000
September 30, 2014
$245,000,000
December 31, 2014
$260,000,000



2.    Amendments to Sale Agreement. As of the Amendment Effective Date (as
defined in Section 3 below), the Sale Agreement is hereby amended as follows:
(a)    Section 2.01 of the Sale Agreement is hereby amended to insert a new
clause (o) immediately following clause (n) thereof as follows:
(o)    Anti-Corruption Laws and Sanctions. Such Person has implemented and
maintains in effect policies and procedures designed to ensure compliance in all
material respects by such Person, its subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions, and such Person, its subsidiaries and to the knowledge of
such Person its directors, officers, employees and agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) such Person, any subsidiary of such Person or to the knowledge of
such Person or such subsidiary any of their respective directors, officers or
employees, or (b) to the knowledge of such Person, any agent of such Person or
any subsidiary of such Person that will act in any capacity in connection with
or benefit from this Agreement or the Credit Agreement, is a Sanctioned Person.
No transactions made pursuant to or in connection with this Agreement will
violate Anti-Corruption Laws or applicable Sanctions in any material respect.
(b)    Section 4.01(a)(i) of the Sale Agreement is hereby amended to delete the
reference to “(other than in respect of the auditors’ report delivered in 2012
in respect of the fiscal year ended December 31, 2011, without a “going concern”
or like qualification or exception and without any qualification or exception as
to the scope of such audit)” appearing therein and to replace therefor a
reference to “(other than in respect of the auditors’ report delivered in each
of 2012 and 2014 in respect of the fiscal years ended December 31, 2011 and
December 31, 2013, respectively, without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit)”.
(c)     Section 4.01(c) of the Sale Agreement is hereby amended to insert a new
sentence at the end thereof as follows:
Such Person will maintain in effect and enforce policies and procedures designed
to ensure compliance in all material respects by such Person, its subsidiaries
and their respective



4

--------------------------------------------------------------------------------




directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
(d)    Section 4.02 of the Sale Agreement is hereby amended to insert a new
clause (i) immediately following clause (h) thereof as follows:
(i)    Anti-Corruption Laws and Sanctions. Such Person will neither sell nor
purchase Receivables, and such Person shall not use the proceeds of any such
sale or purchase, and shall procure that its subsidiaries and its or their
respective directors, officers, employees and agents shall not sell nor purchase
Receivables nor use the proceeds of any such sale or purchase (i) in furtherance
of an offer, payment, promise to pay, or authorization of the payment or giving
of money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
in any material respect of any Sanctions applicable to any party hereto.
3.    Conditions of Effectiveness. This Amendment shall become effective on the
date (the “Amendment Effective Date”) that each of the following conditions
precedent have been satisfied or waived:
(a)    The Administrative Agent shall have received (i) counterparts of this
Amendment duly executed by the Borrower and the Required Lenders and (ii) a duly
executed amendment in respect of the YRCW Amended Term Loan and such amendment
shall be in full force and effect substantially contemporaneously with this
Amendment.
(b)    The Administrative Agent shall have received payment from the Borrower,
for the account of each Lender that has executed and delivered a counterpart
signature page to this Amendment at or prior to 12:00 p.m. noon (New York City
time) on November 12, 2013 (or such later time as the Administrative Agent and
the Borrower shall agree), a consent fee (the “Amendment Consent Fee”) in an
amount equal to (i) 1.00 % of the aggregate outstanding principal amount of Term
B Loans and (ii) 1.00% of the sum of (x) the aggregate outstanding principal
amount of Term A Loans and (y) the unused Term A Commitment, in each case, of
such Lender as of the date hereof. The Amendment Consent Fee shall be payable in
immediately available funds and, once paid, such fee or any part thereof shall
not be refundable.
(c)    The Borrower shall have paid all fees and expenses of the Administrative
Agent, Credit Suisse Securities (USA) LLC, in its capacity as sole lead arranger
for the Amendment (the “Arranger”), and their respective Affiliates (including,
without limitation, all previously invoiced, reasonable, out-of-pocket expenses
of the Administrative Agent and the Arranger (including, to the extent invoiced,
reasonable attorneys’ fees and expenses), in each case to the extent
reimbursable under the terms of, in the case of the Administrative Agent, the
Credit Agreement, and in the case of the Arranger, that certain engagement
letter dated as of October 24, 2013 between the Borrower and the Arranger) in
connection with this Amendment and the other Transaction Documents.



5

--------------------------------------------------------------------------------




4.    Condition Subsequent to Effectiveness. To the extent not already paid
prior to the Amendment Effective Date pursuant to Section 3(b) above, the
Borrower agrees to pay to the Administrative Agent for the account of each
Lender which delivers an executed signature page to this Amendment after the
Amendment Effective Date but prior to 5:00 p.m. (New York City time) on November
15, 2013 the same Amendment Consent Fee payable on November 18, 2013 as the
consenting Lender would otherwise be entitled to pursuant to Section 3(b) above.
5.    Representations and Warranties of the Borrower. In order to induce the
other parties to enter into this Amendment:
(a)    The Borrower hereby represents and warrants to the Administrative Agent
and the Lenders as follows as of the Amendment Effective Date:
(i)This Amendment and the Credit Agreement, as amended hereby, constitute legal,
valid and binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their terms except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and subject to general
principles of equity.
(ii)After giving effect to the terms of this Amendment, (i) no Termination Event
or Incipient Termination Event has occurred and is continuing and (ii) the
representations and warranties of the Borrower or any other Transaction Party
set forth in the Credit Agreement, as amended hereby, or any other Transaction
Document are true and correct in all material respects on and as of the date
hereof, except to the extent any such representation or warranty is stated to
relate solely to an earlier date, in which case such representation or warranty
shall have been true and correct in all material respects on and as of such
earlier date.
(b)    The Servicer and each Originator hereby represents and warrants to YRCW
as follows as of the Amendment Effective Date:
i.This Amendment and the Sale Agreement, as amended hereby, constitute legal,
valid and binding obligations of such party and are enforceable against such
party in accordance with their terms except as such enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other similar laws
relating to or limiting creditors’ rights generally and subject to general
principles of equity.
ii.After giving effect to the terms of this Amendment, (i) no Servicer Event of
Default or Potential Servicer Event of Default has occurred and is continuing
and (ii) the representations and warranties of such party set forth in the Sale
Agreement, as amended hereby, are true and correct in all material respects on
and as of the date hereof, except to the extent any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty shall have been true and correct in all material
respects on and as of such earlier date.
6.    Reference to and Effect on the Credit Agreement and Sale Agreement.
(a)    Upon the effectiveness hereof, (i) each reference to the Credit Agreement
in the Credit Agreement or any other Transaction Document shall mean and be a
reference to the Credit Agreement, as amended hereby and (ii) each reference to
the Sale Agreement in the Sale Agreement or any other Transaction Document shall
mean and be a reference to the Sale Agreement as amended hereby. This



6

--------------------------------------------------------------------------------




Amendment constitutes a “Transaction Document” for all purposes of the Credit
Agreement and the other Transaction Documents.
(b)    Except as specifically amended above, the Credit Agreement, the Sale
Agreement and all other documents, instruments and agreements executed and/or
delivered in connection therewith shall remain in full force and effect and are
hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders, nor constitute a waiver of any provision of the Credit Agreement,
the Sale Agreement or any other documents, instruments and agreements executed
and/or delivered in connection therewith.
7.    Release. In further consideration of the execution by the Lenders of this
Amendment and the services of the Arranger in connection therewith, to the
extent permitted by applicable law, the Borrower, on behalf of itself and each
of the other Transaction Parties, and all of the successors and assigns of each
of the foregoing (collectively, the “Releasors”), hereby completely,
voluntarily, knowingly, and unconditionally releases and forever discharges the
Administrative Agent, each of the Lenders, the Arranger and, in the case of each
of the foregoing, each of its members, each of their advisors, professionals and
employees, each affiliate of the foregoing and all of their respective permitted
successors and assigns (collectively, the “Releasees”), from any and all claims,
actions, suits, and other liabilities, including, without limitation, any
so-called “lender liability” claims or defenses (collectively, “Claims”),
whether arising in law or in equity, which any of the Releasors ever had, now
has or hereinafter can, shall or may have against any of the Releasees for, upon
or by reason of any matter, cause or thing whatsoever from time to time occurred
on or prior to the date hereof, in any way concerning, relating to, or arising
from (i) any of the Transactions, (ii) the Obligations, (iii) the Collateral,
(iv) the Credit Agreement or any of the other Transaction Documents, (v) the
financial condition, business operations, business plans, prospects or
creditworthiness of the Borrower or the other Transaction Parties, and (vi) the
negotiation, documentation and execution of this Amendment and any documents
relating hereto except for Claims determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Releasee (or any of its
Related Parties). The Releasors hereby acknowledge that they have been advised
by legal counsel of the meaning and consequences of this release.
8.    Governing Law. This Amendment shall be construed in accordance with and
governed by the law of the State of New York, but after giving effect to federal
laws applicable to national banks.
9.    Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
10.    Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.
[Signature Pages Follow]





7

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed as of the day and year
first above written.




YRCW RECEIVABLES LLC, as the Borrower


By:__/s/ Mark Boehmer_______________
Name: Mark Boehmer
Title: Vice President


YRC WORLDWIDE INC., as the Servicer


By:___/s/ Jamie Pierson___________________________
Name: Jamie Pierson
Title: Executive Vice President and Chief Financial Officer


YRC INC., as an Originator


By:__/s/ Phil J. Gaines________________
Name: Phil J. Gaines
Title: Senior Vice President, Finance


USF REDDAWAY INC., as an Originator


By:__/s/ Mark Boehmer_______________
Name: Mark Boehmer
Title: Vice President


USF HOLLAND INC., as an Originator


By:__/s/ Mark Boehmer_______________
Name: Mark Boehmer
Title: Vice President



Signature Page to Omnibus Amendment



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as Administrative Agent


By:____________________________________
Name:
Title:


 




Signature Page to Omnibus Amendment

